internal_revenue_service number release date index number ----------------------------------------------- ------------------------------------------------- ---------------------------- ------------------ ------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-154230-03 date date legend x ------------------------------------------------------------------------------------------------- ----------------------- business ---------------------------------- state d1 ------------------ ------------------------------------------------------------------------------------------------- - this letter responds to a letter dated date and subsequent dear ---------------------- correspondence submitted on behalf of x by x’s authorized representatives requesting a number of rulings under sec_7704 of the internal_revenue_code facts according to the information submitted and representations made x is a state limited_liability_company organized on d1 that operates a business x will not elect to be treated as an association under sec_301_7701-3 of the procedure and administration regulations each unit of x represents an equal interest in x's capital and profits a matching service x's matching system operated by an unrelated third party that is registered with the securities_and_exchange_commission sec as an alternative trading system the ats under regulation ats reg ats cfr through in order to facilitate the buying or selling of its membership units x will establish sellers may submit offers to sell units at any time during the seller’s posting x’s matching system will operate on a quarterly basis with quarters starting on plr-154230-03 cfr promulgated by the securities_and_exchange_commission in the ats will choose to be treated as a broker-dealer as provided by reg ats x's matching system will operate as follows buyers and sellers will access x’s matching system through the internet and all offers to buy or sell will be anonymous only persons buying and selling for their own account may use the system and each buyer and seller must represent that it is not acting as a broker or dealer for others january april july and october the first one month and days of each quarter will constitute the sellers’ posting period where sellers may post offers to sell their partnership units the first two months of each quarter will constitute the buyers’ posting period during which buyers may post offers to buy partnership units period all sellers must provide the number of partnership units offered for sale and must specify a minimum asking price these offers to sell units will be posted to x’s matching system and published to prospective buyers on the ats’s website maintained for x beginning on the first day of the sellers’ posting period the seller’s listed asking price will be firm and binding meaning that its partnership units may be matched and settled with a buyer's posted bid that meets or exceeds the asking price without further agreement from the seller subject_to approval of x’s board_of managers the seller’s asking price may not be raised or lowered but the offer to sell may be cancelled entirely by providing written notice to the matching system prior to matching buyers may submit bids for partnership units at any time during the buyers' bid period a buyer’s posted bid will be firm and binding meaning that such a bid will be matched with a seller's unit that has an asking price less than or equal to the bid without further action by the buyer subject_to approval of x’s board_of managers bids may be raised but not lowered prior to matching pm on the matching date which will be the last day of the second month of the quarter after the matches have been made for each quarter the ats will notify buyers and sellers of a match by sending them a sale confirmation which each must sign and return within fifteen days of the matching date the exchange of the funds and x unit certificates will be handled through an independent escrow agent and a designated transfer agent the buyer must remit full payment for the partnership units’ purchase_price within this fifteen-day time period to the escrow agent the seller must submit his unit certificates to x’s transfer agent certificates have been received by the respective parties x’s board_of managers will decide whether or not to approve each matched transfer x’s matching system will match sellers’ offers to sell with buyers’ offers to buy at after the signed sale confirmations cash payments and partnership unit x’s operating_agreement provides that no transfer shall be recognized or sec_7704 provides that a publicly_traded_partnership shall be treated as a plr-154230-03 effective without the board’s approval and that the board is not authorized to approve any transfer if the result of such approval would cause x to be treated as a publicly_traded_partnership within the meaning of sec_7704 in particular if the aggregate transfers submitted for approval in any quarter would exceed of the total interests in partnership capital or profits for purposes of sec_1_7704-1 for that taxable_year then x’s board will approve transfers only up to of the total interests in the partnership with priority given in order of price from highest to lowest then for transfers at the same price in the order the offers to sell were posted with x’s matching system for transfers approved by x’s board the closing date will be the last day of each quarter any matched transfer that is not approved by x’s board because the transfer would exceed the limit of sec_1_7704-1 or for any other reason despite being labeled a firm offer shall be null and void buyers and sellers whose orders had been matched but not approved will have their payment and certificates returned to them and in order to effect a sale or purchase of a unit of x must submit a new order to buy or to sell law and analysis corporation partnership if interests in such partnership are traded on an established_securities_market or interests in such partnership are readily_tradable on a secondary market or the substantial equivalent thereof interest in the capital or profits of the partnership including any right to partnership_distributions and b any financial_instrument or contract the value of which is determined in whole or in part by reference to the partnership including the amount of partnership_distributions the value of partnership assets or the results of partnership operations traded on an established_securities_market within the meaning of sec_1_7704-1 and are not readily_tradable on a secondary market or the substantial equivalent thereof within the meaning of sec_1_7701-1 unless - the partnership participates in the establishment of the market or the inclusion of its interests thereon or the partnership recognizes any transfers made on the market by - i redeeming the transferor partner in the case of a redemption or repurchase by the partnership or ii admitting the transferee as a partner or otherwise recognizing any rights of the transferee such as a right of the transferee to receive partnership_distributions directly or indirectly or to acquire an interest in the capital or profits of the partnership sec_1_7704-1 provides that a partnership_interest includes - a any sec_1_7704-1 provides in part that interests in a partnership are not sec_7704 provides that a publicly_traded_partnership means any sec_1_7704-1 provides that for purposes of sec_7704 and sec_1_7704-1 sec_1_7704-1 provides that for purposes of sec_1_7704-1 interests in plr-154230-03 sec_1_7704-1 provides in part that for purposes of sec_7704 and sec_1_7704-1 an established_securities_market consists of a national securities exchange registered under section of the securities exchange act of u s c 78f the act a national securities exchange exempt from registration under section of the act because of the limited volume of transactions a foreign securities exchange that under the law of the jurisdiction where it is organized satisfies regulatory requirements that are analogous to the regulatory requirements of the act a regional or local exchange and an interdealer quotation system that regularly disseminates firm buy or sell quotations by identified brokers or dealers by electronic means or otherwise interests in a partnership that are not traded on an established_securities_market are readily_tradable on a secondary market or the substantial equivalent thereof if taking into account all of the facts and circumstances the partners are readily able to buy sell or exchange their partnership interests in a manner that is comparable economically to trading on an established_securities_market a partnership are readily_tradable on a secondary market or the substantial equivalent thereof if i interests in the partnership are regularly quoted by any person such as a broker or dealer making a market in the interests ii any person regularly makes available to the public including customers or subscribers bid or offer quotes with respect to interests in the partnership and stands ready to effect buy or sell transactions at the quoted prices for itself or on behalf of others iii the holder of an interest in the partnership has a readily available regular and ongoing opportunity to sell or exchange the interest through a public means of obtaining or providing information of offers to buy sell or exchange interests in the partnership or iv prospective buyers and sellers otherwise have the opportunity to buy sell or exchange interests in the partnership in a time frame and with the regularity and continuity that is comparable to that described in the other provisions of sec_1_7704-1 not within one or more of the safe harbors described in paragraph e f g h or j of this section is disregarded in determining whether interests in the partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 f g allow certain types of transfers_of_partnership_interests to be disregarded in determining whether interests in the partnership are readily_tradable on a secondary market or the substantial equivalent thereof these safe harbors are transfers not involving trading sec_1_7704-1 redemption and repurchase agreements sec_1_7704-1 and qualified_matching_services sec_1_7704-1 sec_1_7704-1 provides the fact that a transfer of a partnership_interest is sec_1_7704-1 provides that except as otherwise provided in sec_1_7704-1 provides that interests in a partnership are not readily accordingly x’s matching system as operated by the ats does not meet the plr-154230-03 tradable on a secondary market or the substantial equivalent thereof if the sum of the percentage interests in partnership capital or profits transferred during the taxable_year of the partnership other than transfers described in sec_1_7704-1 f or g does not exceed two percent of the total interests in partnership capital or profits paragraph k the total interests in partnership capital and profits are determined by reference to all outstanding interests in the partnership sec_1_7704-1 and includes rules for determining the percentage interests in partnership capital or profits represented by partnership interests that are transferred under reg ats certain trading systems may if eligible choose to register as a national securities exchange under section of the act or to register as a broker- dealer and comply with additional requirements under reg ats the ats that will operate x’s matching system has chosen to register as a broker-dealer rather than as a national securities exchange in addition buyers and sellers participating in x’s matching system are not identified and must represent that they are acting for their own account and that they are not brokers or dealers acting for the accounts of others definition of an established_securities_market as defined in sec_1_7704-1 however we are not making a factual determination under sec_1_7704-1 as to whether or not the matching system is a secondary market or the substantial equivalent thereof if the matching system is a secondary market or the substantial equivalent thereof then transfers of interests of x that satisfy the safe_harbor of sec_1_7704-1 or any of the other safe harbors will not result in x being treated as a publicly_traded_partnership under sec_7704 conclusions market within the meaning of sec_1_7704-1 readily_tradable on a secondary market or the substantial equivalent thereof solely by reason of being offered for purchase or sale and or sold through x’s matching system provided that a the total units of x transferred during the taxable_year satisfy the requirements of sec_1_7704-1 b x’s matching system continues to operate in a manner consistent with the facts as represented c the ats does not register as a national securities exchange under section of the act and d partnership interests in x as defined for purposes of sec_7704 are not otherwise traded on an established_securities_market as described in sec_7704 and sec_1_7704-1 x’s matching system as operated by the ats is not an established securities units of x that are traded through x’s matching system will not be treated as based on the facts submitted and the representations made we rule as follows except as specifically ruled upon above we express or imply no opinion as to the moreover we express or imply no opinion as to whether an alternative trading this ruling is directed only to x sec_6110 provides that it may not be plr-154230-03 federal tax consequences of the transactions described above under any other provision of the internal_revenue_code for example we express or imply no opinion on whether x’s matching system or any alternative trading system is an established financial_market for purposes of sec_1092 or sec_1_1092_d_-1 furthermore we express or imply no opinion on whether units of x traded through x’s matching system that exceed the safe_harbor described in sec_1_7704-1 would be considered readily_tradable on a secondary market or the substantial equivalent thereof system registered as a broker-dealer under reg ats is generally or in other circumstances may be treated an established_securities_market for purposes of sec_7704 used or cited as precedent being sent to x’s authorized representatives enclosures copy of this letter copy for sec_6110 purposes cc sincerely s jeanne sullivan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries pursuant to the power_of_attorney on file with this office a copy of this letter is
